IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00272-CR

STEPHANY PAUL JONES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-0877-C2


                          MEMORANDUM OPINION


      Appellant Stephany Paul Jones, appearing pro se, filed what appeared to be an

interlocutory notice of appeal of the trial court’s ruling on her motion for bond

reduction.

      The Clerk of the Court notified Appellant that this case was subject to dismissal

for want of jurisdiction and that the Court might dismiss her appeal unless she showed

grounds for continuing it. Appellant did not respond to the Clerk’s letter.

      This Court lacks jurisdiction over a trial court‘s denial of a motion for bond
reduction when the appeal is not from the trial court’s denial of a pretrial application

for writ of habeas corpus in which the appellant sought bond reduction. See Benford v.

State, 994 S.W.2d 404, 409 (Tex. App.—Waco 1999, no pet.); see also Sanchez v. State, 340

S.W.3d 848, 849 (Tex. App.—San Antonio 2011, no pet.). Accordingly, this appeal is

dismissed for want of jurisdiction.




                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 20, 2012
Do not publish
[CR25]




Jones v. State                                                                     Page 2